                       UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF OHIO
                        WESTERN DIVISION AT DAYTON

 FOREFRONT MACHINING                        :   Case No. 3:19-cv-383
 TECHNOLOGIES, INC.,                        :
                                            :
        Plaintiff,                          :   Judge Thomas M. Rose
                                            :
 vs.                                        :   Magistrate Judge Sharon L. Ovington
 ALOUETTE TOOL CO.,                         :
                                            :
        Defendant.                          :


                              SCHEDULING ORDER

       This matter is before the Court sua sponte following Plaintiff Forefront Machining

Technologies, Inc.’s July 8, 2018 filing of a Motion for Protective Order, or in the

alternative, to Quash. (Doc. #59). In light of this matter’s looming discovery cutoff date

of August 21, 2021 (see Doc. #57), the Court imposes the following EXPEDITED

BRIEFING SCHEDULE with regard to the foregoing Motion and any other motions

related to the subpoena duces tecum issued by Defendant Alouette Tool Co. to third party

Silfex, Inc.:

       1) Any Memorandum in Opposition or other response to Plaintiff’s Motion
          for Protective Order, or in the alternative, to Quash (Doc. #59) shall be
          filed WITHIN TEN DAYS after the filing of that motion, or BY NO
          LATER THAN JULY 18, 2021;

       2) Any Reply with regard to Plaintiff’s Motion for Protective Order, or in
          the alternative, to Quash shall be filed WITHIN SEVEN DAYS after
          the filing of Defendant Alouette Tool Co.’s response to that Motion, or
          BY NO LATER THAN JULY 25, 2021;



                                            1
      3) Any Memorandum in Opposition or other response to any Motion to
         Compel or other Motion that Defendant Alouette Tool Co. may file as
         to the subpoena issued to Silfex, Inc. shall be filed WITHIN TEN
         DAYS after the filing of any such Motion; and

      4) Any Reply with regard to any Motion to Compel or other Motion that
         Defendant Alouette Tool Co. may file as to the subpoena issued to
         Silfex shall be filed WITHIN SEVEN DAYS after the filing of any
         response that Plaintiff Forefront Machining Technologies, Inc. or third
         party Silfex, Inc. may file as to any such Motion.

      IT IS SO ORDERED.



July 9, 2021                                  s/ Sharon L. Ovington
                                              Sharon L. Ovington
                                              United States Magistrate Judge




                                          2
